Citation Nr: 1757975	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-32 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for urinary incontinence, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for a right hand disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1965 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2011, the Veteran testified before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The Board remanded these matters in August 2016 for further development.


FINDINGS OF FACT

1.  The evidence of record is against a finding that any urinary incontinence the Veteran may have is caused by, related to, or aggravated by service or any service-connected disability.

2.  The evidence of record is against a finding that the Veteran has a current right hand disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for urinary incontinence, including as secondary to diabetes mellitus, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.115(a) (2017).

2.  The criteria for entitlement to service connection for a right hand disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, the VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from the VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in September 2009 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  All identified and available treatment records have been secured, which includes VA examinations and VA health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When the VA provides an examination, the VA must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was provided with VA examinations in December 2016, and February 2017, concerning claimed urinary incontinence and right hand disabilities.  The Board finds that the reports of the December 2016 and February 2017 examinations provide the information needed to fairly decide the claim.

The examiners reviewed and commented on the evidence of record, examined the Veteran, and described the disabilities in sufficient detail to enable the Board to make a fully informed decision on the claim.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v. Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  The examiners specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the claims.  The Veteran's contentions were addressed.  There are no apparent inconsistencies or ambiguities in the examination reports.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examinations and opinions have sufficiently informed the Board of the examiners' judgments on the medical questions at issue, the Board finds that the December 2016, and February 2017 VA examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, in light of the performance of the requested examinations, and the further adjudication of the appeal, the Board finds that there has been substantial compliance with the prior remand request.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  In addition, disabilities diagnosed after separation from service may also be service-connected if all the evidence, including pertinent service records, establishes the disability was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a) (2012).  Medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2017).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and may provide sufficient support for a claim of service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Urinary Incontinence

The Veteran seeks to establish service connection for urinary incontinence, including as secondary to service-connected diabetes mellitus.  

At a November 2011 hearing, the Veteran asserted that he developed urinary incontinence over 20 years prior.  He reported that he had daily symptoms including frequent urges, nocturia, and leakage.  He stated that the doctors who treated him did not know the cause of his condition and he had never been prescribed any medication or received any treatment for the condition.

According to a December 2016 VA examination report, the examiner found that the symptoms the Veteran reported, including urge incontinence, nocturia, and leakage, were subjective.  The Veteran denied loss of control with coughing, laughing, or sneezing.  The medical examination was normal.  The examiner determined that there was no objective evidence of a chronic condition.  The examiner also determined that a nexus had not been established between service and any urinary condition and that the Veteran's urinary condition was less likely than not due to or the result of any service connected disability.  In a February 2017 VA examination addendum report, the examiner concluded that the evidence of record did not show urinary incontinence secondary to service-connected diabetes mellitus, or aggravation by diabetes mellitus or any other service-connected disabilities.

VA medical records from September 2013, to June 2016, show that the Veteran denied having any urinary incontinence, difficulty urinating, or increased frequency.  According to a June 2002 hospital discharge report related to surgery for renal cancer, the examiner noted that the Veteran had normal bladder function.  

The service medical records do not indicate that the Veteran complained of any urinary conditions while in service.  The September 1965 entrance examination does not show any pre-existing urinary condition and found that the Veteran was fit for service.  

The evidentiary record does not show any competent evidence of a diagnosis of urinary incontinence.  Thus, the Board must conclude that the Veteran does not currently have a disability manifested by urinary incontinence.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without competent evidence of a diagnosis of urinary incontinence, the Board must deny the Veteran's claim.  Degmetich v. Brown, 104 F.3d 1328 (1997) (the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

Again, the medical records do not show a diagnosis of urinary incontinence, including as secondary to diabetes mellitus or any other service-connected disability.  The Board acknowledges that urinary incontinence is a condition that a lay person can observe, and, thus, the Veteran's lay statements could by themselves support the existence of symptomatology.  However, although the Veteran testified to having symptoms of urinary incontinence at the hearing before the Board, the Veteran denied having any symptoms related to urinary incontinence during medical examinations .  Thus, the best evidence of record is the findings in the examination reports that there is no urinary incontinence disability.  Moreover, even if a urinary incontinence disability was accepted as fact, the record lacks any showing of continuity back to service or competent evidence otherwise linking any urinary incontinence disability to service or to the Veteran's service-connected diabetes mellitus.  The Veteran himself is not competent to attribute a diagnosis to service or to his diabetes, as that requires medical expertise.  Furthermore, the most recent VA examination and addendum specifically found that any urinary incontinence was not caused or aggravated by any service-connected disability.

Accordingly, the Veteran's lay contentions are outweighed by the lack of a diagnosis in the medical records.  Absent an objective showing of a urinary incontinence disability, service connection cannot be granted.  The Board finds that  the preponderance of the evidence is against the claim, and the claim for service connection for urinary incontinence must be denied.  Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Right Hand Disability

The Veteran seeks to establish service connection for a right hand disability, claimed as loss of feeling in the right hand median nerve.  Specifically, the Veteran contends that he has a current right hand disability that was caused by or related to a fracture of the right hand third metacarpal bone during service.

However, the record does not support that the Veteran has a current diagnosed disability of the right hand.  Without a diagnosis of a claimed disability during the appeal period, service connection for the claimed disability cannot be granted.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

At the November 2011 hearing, the Veteran asserted that he fractured his right hand in service, and that his right hand occasionally swelled and caused pain.  He reported that he had trouble grasping and making a fist.  He also reported that he had used a brace in the past to keep the swelling down.  The Veteran and spouse reported that as a result of the condition, the Veteran had not been able to do heavy labor, like construction, and that eventually even light duty, like mill work, became difficult.

According to a December 2016 VA examination report, the Veteran reported a gradual onset of symptoms since the in-service right hand injury, with swelling and cramping of the right hand with numbness and tingling in the fingertips of all fingers that occurred two to three times a week, on average.  However, the examiner also noted that the Veteran did not report that it limited the ability to function.  The Veteran did not report that any right hand disability caused him to wake him from sleep.  X-rays showed a mild bony protuberance of the third metacarpal, and mild stable degenerative changes.  Specifically, the examiner did not find any peripheral nerve condition or nerve neuropathy.  There was mild numbness.  Strength was normal (5/5) in the wrist, and when gripping and pinching.  The examiner opined that the symptoms reported by the Veteran were only subjective and concluded that it was less likely than not that any right hand disability was incurred in or caused by the in-service injury.

A February 2017 addendum report concurred with the findings of the December 2016 VA examination report.  The examiner also determined that any right hand disability was less likely than not aggravated beyond its natural progression by any service-connected condition.

According to a May 2015 VA medical treatment record, the Veteran reported that, although he still had cramping and occasional tingling and numbness in the right hand, the pain had resolved.  He also reported that the symptoms were not so severe as to require the use of the brace that he had been provided.  The examiner found active extension of the right wrist from 0 to 45 degrees and active flexion from 0 to 70 degrees.  Grip strength was 5/5.  The Veteran was able to touch the thumb to the palm, but lacked about 30 degrees extension of the thumb metacarpal phalangeal joint.  There was no tenderness to palpation over the thumb first dorsal compartment.  There was mild pain during palpation over the thumb carpometacarpal joint and swelling over the metacarpal phalangeal joint of the thumb.  Sensation to touch was normal in all five digits.  The examiner found mild degenerative changes to the joints.

A December 2014 VA medical treatment record reports various possible right hand conditions including acute gouty arthritis, rheumatoid arthritis, osteoarthritis, and tenosynovitis.  However, the examiner determined that there were no objective findings to facilitate a diagnosis.

According to an April 2010 VA medical treatment record, the examiner found range of motion tests were normal and the Veteran reported no pain.  March 2010 X-rays showed that the right hand joints appeared relatively unremarkable.  There was no evidence of injury or abnormality involving the third finger.
 
According to a May 1995 medical treatment record, the Veteran reported that after he fractured his right hand in 1966 a knot began to form near the area of the injury.  An examination found palpable exostosis over the third metacarpal base with mild tenderness.  However, the examiner also found that the Veteran had full range of motion of the fingers and wrist and determined that the Veteran's symptoms were mild.

A November 1966 service medical record shows that the Veteran fractured the third metacarpal bone of the right hand while in service.  A December 1966 service treatment record shows that the injury was healing well and that there was no pain near the fracture site.  The Veteran's September 1965 service entrance examination found he had normal upper extremities.  The Veteran has established service connection for a right third finger fracture.

Although the Veteran is competent to describe the symptoms of loss of feeling of the hand, he is not competent to identify to what disability, if any, those symptoms are related.  Whether the Veteran has a disability of the right hand is a complex medical question involving internal and unseen system processes unobservable by the Veteran.  Therefore, the Board places greater probative value on the December 2016 and the February 2017 examiners' findings that the Veteran does not have a current right hand disability, other than the right third finger fracture for which he is already service-connected.  In any event, even if the mild degenerative changes to the joints at the May 2015 were to constitute a diagnosed disability, the December 2016 VA examination found that it was less likely than not that any right hand disability was incurred in or caused by the in-service injury.  Furthermore, the February 2017 addendum opined that any right hand disability was less likely than not aggravated beyond its natural progression by any service-connected disability.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability of the right hand, manifested by loss of feeling, and the claim seeking service connection for a right hand disability must be denied.  In the alternative, if the findings constitute a disability, the preponderance of the evidence supports a finding that any disability is less likely related to service, or caused or aggravated by a service-connected disability.  Therefore, the claim for service connection for a right hand disability must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for urinary incontinence, to include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for a right hand disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


